           Case 2:21-cv-01189-RFB-BNW Document 22 Filed 09/15/21 Page 1 of 2



 1   Don Springmeyer (Nevada Bar No. 1021)
     KEMP JONES, LLP
 2   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 3   Tel.: (702) 385-6000
     Fax: (702) 385-6001
 4   Email: dspringmeyer@kempjones.com

 5   Attorneys for Plaintiffs Kajan Johnson and
     Clarence Dollaway
 6

 7                                 UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9   Kajan Johnson and Clarence Dollaway, on behalf           Case No.: 2:21-cv-01189-RFB-BNW
     of themselves and all others similarly situated,
10
                            Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER
11
            v.                                                EXTENDING PLAINTIFFS’ RESPONSE
12                                                            AND DEFENDANTS’ REPLY DEADLINES
     Zuffa, LLC (d/b/a Ultimate Fighting Championship         TO DEFENDANTS’ MOTION TO DISMISS
13   and UFC) and Endeavor Group Holdings, Inc.,              THE CLASS ACTION COMPLAINT
14                          Defendants.                       (First Request)
15

16

17

18          Plaintiﬀs Kajan Johnson and Clarence Dollaway (collectively “Plaintiffs”), by and through their
19   counsel of record, and Defendants Zuffa, LLC and Endeavor Group Holdings, Inc. (“Zuffa”), by and
20   through their respective counsel of record, hereby stipulate to extend the time in which Plaintiffs may
21   respond to Defendants’ Motion to Dismiss Class Action Complaint (ECF No. 17).
22          On September 10, 2021, Zuffa filed and served Defendants’ Motion to Dismiss the Class Action
23   Complaint; Plaintiffs’ current deadline to file a response is September 24, 2021; and Defendants’ current
24   deadline to file a reply is October 1, 2021.
25          The parties have agreed to three-week extensions to file and serve the response and to file and
26   serve the reply. Therefore, the parties stipulate that Plaintiffs’ response to Defendants’ Motion to Dismiss
27   Class Action Complaint will be due on October 22, 2021 and Defendants’ reply will be due on
28

                                                          1
          Case 2:21-cv-01189-RFB-BNW Document 22 Filed 09/15/21 Page 2 of 2



 1   November 18, 2021.

 2         Dated this 14th day of September, 2021.

 3                                                KEMP JONES, LLP

 4
                                            By: /s/ Don Springmeyer
 5                                              Don Springmeyer, Esq. (Nevada Bar No. 1021)
                                                3800 Howard Hughes Parkway, 17th Floor
 6                                              Las Vegas, Nevada 89169
 7                                                Attorneys for Plaintiffs
 8
                                            By:      /s/ William A. Isaacson
 9                                                William A. Isaacson (Pro hac vice)
10                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                  GARRISON LLP
11                                                2001 K Street, NW
                                                  Washington, DC 20006
12
                                                  Stacey K. Grigsby (Pro hac vice)
13                                                COVINGTON & BURLING, LLP
14                                                850 10th Street, NW
                                                  Washington, DC 20001
15
                                                  Donald J. Campbell (Nev. Bar No. 1216)
16                                                J. Colby Williams (Nev. Bar No. 5549)
                                                  CAMPBELL & WILLIAMS
17
                                                  710 South 7th Street
18                                                Las Vegas, NV 89101

19                                                Attorneys for Defendants Zuffa, LLC and Endeavor
                                                  Group Holdings, Inc.
20

21

22
                                                  ORDER
23
           IT IS SO ORDERED.
24
           DATED: __________________
                   September 15, 2021.
25

26

27                                            UNITED STATES DISTRICT [MAGISTRATE] JUDGE

28

                                                     2
